Citation Nr: 0705958	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the left hand and fingers.

2.  Entitlement to service connection for residuals of 
hepatitis C.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with depression, bipolar features, 
anxiety, and nervousness.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO denied the veteran's claims for service 
connection for PTSD, with depression, bipolar features, 
anxiety, and nervousness; for residuals of injury to the 
hands and fingers; residuals of hepatitis C; and for 
residuals of a back injury; as well as denied the claim for a 
TDIU.  The veteran filed a notice of disagreement (NOD) in 
February 2003, and the RO issued a statement of the case 
(SOC) in October 2003.  In an October 2003 rating decision, a 
Decision Review Officer (DRO) granted service connection for 
residuals of a right hand/finger injury, but continued the 
denial of the remaining claims for  service connection as 
well as the claim for a TDIU.  Thereafter, the RO received 
the veteran's substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in December 2003 (62 days after 
the SOC was issued).  Via application of 38 C.F.R. § 20.305, 
this document is considered timely filed.   

In May 2004, the veteran testified during a hearing before RO 
personnel a transcript of the hearing is of record.  The RO 
continued the denial of the claims for entitlement to service 
connection and entitlement to a TDIU (as reflected in a July 
2004 supplemental SOC (SSOC)).  

In a November 2005 statement, the veteran requested a Board 
videoconference hearing before a  Veterans Law Judge (VLJ) 
from the Board.  In December 2005, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
the veteran to be scheduled for the requested Board hearing; 
however, in May 2006, the veteran withdrew his prior hearing 
request, well as waived further RO consideration of the 
claims on appeal, requesting that his file be sent directly 
to the Board.  

As a final preliminary matter, the Board notes that, at 
various points during the pendency of this appeal, the 
veteran has indicated his intent to appoint a different 
representative.  In March 2002, the veteran submitted a VA 
Form 21-22, appointing the veterans service organization 
(VSO) listed on the title page to represent him.  

In December 2004, the veteran filed another VA Form 21-22, 
attempting to appoint a different representative.  However, 
the designated individual did not sign the form, and the 
veteran has not officially revoked his appointment of the 
listed VSO.

The RO contacted the designated individual by letter of March 
2005.  While, in November 2005, the veteran reiterated his 
desire to have the named individual represent him, to date, 
that individual has not responded to the RO's March 2005 
letter.  In January 2006, the RO again contacted the veteran 
and notified him that the individual he had designated as his 
appointed representative had not signed a VA Form 21-22.  The 
letter further indicated that the veteran had not officially 
revoked his appointment of the VSO listed above and stated 
that until a signed VA Form 21-22 was received for the new 
representative, the prior designation of the VSO 
representative would remain in effect.  Hence, as reflected 
on the title page, the veteran's prior designation of a VSO 
representative remains in effect.

The Board's decision on the claims for service connection for 
residuals of a left hand and finger injury, for hepatitis C, 
and for residuals of a back injury are set forth below.  The 
matters of entitlement to service connection for PTSD, with 
depression, bipolar features, anxiety, and nervousness and 
for a TDIU are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the each of the claims herein decided have been 
accomplished.

2.  A left hand and finger disability was not shown in 
service or for many years thereafter, and competent medical 
opinion on the question of etiology of current left hand and 
finger disability tends to weigh against the claim.

3.  There is no medical evidence that the veteran currently 
has active hepatitis C or any residuals of hepatitis C.

4.  A back disability was not shown in service or for many 
years thereafter, and competent medical opinion on the 
question of etiology of current back disability weighs 
against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left 
hand and finger injury are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for hepatitis C are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for residuals of back 
injury are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the claims for service connection for residuals 
of left hand and finger injury, for residuals of hepatitis C, 
and for residuals of back injury on appeal in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.

In a September 2002 pre-rating letter and an April 2003 post-
rating, the RO notified the veteran and his representative of 
what was required to establish entitlement to service 
connection for the claimed left hand, hepatitis C, and back 
disabilities (injury or disease that began or worsened during 
service, a current disability, and      a relationship 
between the current disability and active service), and 
identified the type of evidence needed to establish each 
element of the claim.  After this letter, and subsequent 
other documents pertinent to the claims, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the September 2002 and April 2003 
letters collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  .  These 
letters advised that VA is required to make reasonable 
efforts to request evidence necessary to support his claims 
including medical records, records from doctors, employment 
records, and records from other Federal agencies.  These 
letters also requested that the veteran identify, and provide 
the enough information to request, records from any medical 
providers from whom he wished the RO obtain and consider as 
evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met with respect to the matters 
herein decided.  With respect to the fourth requirement, the 
Board notes that the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claims.  However, the claims file reflects that the 
veteran has submitted and/or identified evidence in support 
of his service connection claims.  Given that fact, as well 
as the RO's instructions to him, the Board finds that the 
appellant has, effectively, been put on notice to provide any 
evidence in his possession that pertains to the claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents substantially meeting the VCAA's notice 
requirements were provided to the veteran before and after 
the rating action on appeal.  However, the Board finds that, 
in this appeal, any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
service connection claims were fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the notice of what was required 
to substantiate his claims, and afforded the veteran and his 
representative opportunities to submit information and/or 
evidence pertinent to his claims, to include via the 
September 2002 letter.  Following the issuance of the April 
2003 letter-which further completed the VCAA's notice 
requirements-the RO afforded the veteran further opportunity 
to respond before his claims were readjudicated more than one 
year later (as reflected in the July 2004 SSOC).   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp, 
59 F.3d at 549; 38 C.F.R. § 20. 1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
letters identified above notified the veteran of the elements 
of existence of a disability and connection between his 
military service and that disability.  Further, the RO 
notified the veteran of additional information concerning 
assignment of disability ratings and effective dates in a 
July 2006 letter.  The Board notes that any error in the 
timing of the latter notice is harmless.  Id.   As the 
Board's decision herein denies service connection for left 
hand, hepatitis C, and back disabilities, no effective dates 
or ratings are being, or are to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any claim currently 
under consideration.  The RO obtained the veteran's service 
medical records, service personnel records, VA outpatient 
treatment records, and available records from private medical 
providers that the veteran identified as having relevant 
records.  In connection with his service connection claims, 
the veteran was afforded a VA examination in October 2002, 
and that examination report has been associated with the 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the service connection claims.  In fact, in May 2006, 
the veteran submitted a waiver of agency of original 
jurisdiction concerning any further consideration by the RO 
of the matters on appeal. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
herein decided, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection may presumed for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Residuals of Left Hand and Finger Injury

The veteran contends that he developed a left hand and finger 
disability as a result of an in-service injury, and that he 
suffers from swollen and painful joints after a toxic drug 
overdose incurred during active service.  However, after 
considering the medical evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for residuals of left hand and finger injury must 
be denied.

A June 1966 service medical history record reflects the 
veteran's complaint of experiencing swollen and painful 
joints.  In the report of the contemporaneous examination, 
the  examiner noted that the veteran had not presented with 
any swollen or painful joints but that the veteran had been 
hospitalized for one during active service after overdosage 
of unidentified drug ingestion.  Service medical records are 
otherwise devoid of any complaint, diagnosis, or treatment 
for a left hand and finger disability.  

Post-service private and VA medical records show that the 
veteran indicated that he had broken his hand and fingers 
several times.  A March 2002 VA treatment note reflects 
complaints of hand and wrist pain as well as left finger 
numbness.  The examiner indicated that the veteran had 
possible post traumatic arthritis and left ulnar neuropathy.  
VA treatment notes dated in June and August 2002 include a 
finding of reduced bilateral hand dexterity.  

An October 2002 VA examination report reflects that the 
veteran complained of problems gripping objects with his left 
hand, especially with the fourth and fifth fingers of his 
left hand.  The examiner noted that a March 2002 VA X-ray 
report of the veteran's wrist indicates that there were no 
visible or acute fractures or dislocations; minimal narrowing 
of the radiocarpal, intercarpal, and carpometacarpal joints; 
and a lucent area in the left lunate bone due to benign cyst.  
The examiner noted that a left wrist ganglion had been 
removed in August 2002 and indicated that no objective 
findings of a left hand/finger disability were found on 
examination.  However, the examiner stated that the veteran's 
complaints of hand grip difficulty were probably related to 
mild osteoarthritic changes in his hands from years of 
construction work.

In this case, available service medical records do not show 
that the veteran had a left hand and finger injury or painful 
or swollen joints during active service.  Objective medical 
findings of a left hand and finger disability-identified as 
possible osteoarthritic changes-are  first shown more than 
30 years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

Further, there is no competent evidence of a nexus between 
the current degenerative changes affecting the left hand and 
service.  Rather, in the only opinion to address the etiology 
of current left hand/finger disability, the October 2002 
examiner  pointed to years of construction work after 
separation from active service as the cause of the veteran's 
claimed left hand and finger disability.  As such, the 
medical opinion evidence tends to weigh against the claim, 
and neither the appellant nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical evidence or opinion that would, in fact, 
support the claim.

B.  Hepatitis C

Service medical records do not document any findings of 
hepatitis C or any known risk factors of the disease during 
service.  While post-service VA medical records show the 
veteran discussed a past medical history of post-service 
intravenous drug use, jaundice, and hepatitis C, competent 
medical evidence of record is negative for treatment of 
active hepatitis, or of chronic liver problems or other 
residuals of hepatitis.  

A June 2002 VA treatment note reflects that the veteran 
received an HCV RNA (hepatitis C virus - ribonucleic acid) 
test to verify HCV antibody positivity.  However, the June 
2002 treatment note specifically indicated that HCV RNA was 
not detected.  In an October 2002 VA examination report, the 
veteran stated that he had been informed he was only 
hepatitis C antibody positive with a negative viral load by a 
"liver specialist".  The examiner assessed no  
complications of hepatitis C.After considering the medical 
evidence in light of the above criteria, the Board finds that 
the claim for service connection for hepatitis C must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the disability for 
which service connection is sought-has not been met.

The Board emphasizes, as indicated above, that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish that the veteran has, 
at a minimum, the disability for which service connection is 
sought-here, current hepatitis C or residuals of hepatitis-
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


C.  Residuals of Back Injury

The veteran contends that he suffered from a back disability 
after an in-service back injury.  More specifically, the 
veteran claims that he received medication from a medic for a 
pulled back muscle during active service.  However, after 
considering the medical evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for residuals of a back injury must be denied.

Service medical records are devoid of any complaint, finding, 
or diagnosis of any back problems.  Post-service private and 
VA medical records show that the veteran fractured transverse 
process L3 - L5 during construction work in July 1983.  VA 
treatment notes dated between March and November 2002 reflect 
findings of chronic low back pain.  

On VA examination in October 2002,  the veteran complained of 
mild discomfort on the right side of his back as well as a 
burning sensation in his legs.  The examiner noted that a 
March 2002 VA X-ray report reflects findings of no visible 
acute fracture or dislocations; minimal spurring in anterior 
margins of the thoracolumbar and lumbar region; mild 
narrowing of disc spaces between L4-5 and L5-S1; and vascular 
calcifications in the abdominal aorta without abdominal 
aneurysm.  The examiner assessed low back pain status post 
fracture of lumbar vertebrae in 1984.  

Initially, the Board notes that the October 2002 VA 
examiner's assessment of low back pain, without more, does 
not in and of itself constitute a current disability upon 
which to predicate a grant of service connection.  See, e.g. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  However, the March 
2002 x-ray findings suggest that the veteran does have some 
underlying pathology to account for his complaints of back 
pain.  However, the medical evidence does not establish a 
nexus between any current low back disability and service.

In this case, service medical records do not show that the 
veteran had a back injury or any back problems during active 
service.  As with the left hand and finger, objective medical 
findings of a back disability are first shown many years 
after separation from active service and cannot be presumed 
to have been incurred during service.  Again, the passage of 
so many years between service and the first medical indicia 
of low back disability and service is a factor that weighs 
against the claim for service connection.  See, e.g., Maxson,  
230 F.3d at 1333.

Further, in the only medical opinion to directly address the 
comment upon the etiology of any current low back problems, 
the October 2002 VA examiner attributed such problems to a 
post-service work-related accident.  As such, the only 
pertinent medical opinion tends to weigh against the claim, 
and neither the veteran nor his representative has presented, 
identified or even alluded to the existence of any contrary 
medical opinion that would, in fact, support the claim. 

D.  All disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with each 
service connection claim herein decided.  However, as 
indicated above, each claims turns on a medical matter.  As a 
layman without appropriate medical training and expertise, 
the veteran simply is not competent to provide probative 
(persuasive) evidence on a medical matter, such as the 
diagnosis of a specific condition or opinion as to etiology 
of any such condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
assertions either as to diagnosis or nexus between a current 
disability and service have no probative value.  

In adjudicating each claim, the Board also has  considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for residuals of an injury of the left 
hand and fingers is denied.

Service connection for residuals of hepatitis C is denied.

Service connection for residuals of a back injury is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

The veteran contends that he has a pre-existing psychiatric 
disability that was aggravated due to stressful events during 
active service.  The veteran also claims that he was 
inadvertently poisoned by medication administered by an Army 
medic in September 1965.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2006).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

Service medical records do not show any complaints, 
treatment, or diagnosis of a psychiatric disability.  
However, a September 1965 service treatment record does 
include a notation that the veteran was hospitalized due to 
acute intoxication secondary to overdosage of an unidentified 
drug.  Moreover, service personnel records indicate that the 
veteran was cited for violating military regulations in 
September 1965 and August 1966 respectively, for carrying an 
unauthorized weapon and disobeyed his commanding officer.  
The report of the veteran's June 1966 service separation 
examination again notes that he had been hospitalized for one 
day after overdosage of unidentified drug ingestion.  

Post-service VA treatment records dated in 2002 and 2003 show 
treatment for variously diagnosed psychiatric disabilities, 
including PTSD and major depressive disorder.  In a July 2002 
VA examination report, the examiner listed a diagnosis of 
PTSD and noted that the veteran had suffered through many 
traumatic events including the childhood death of his brother 
as well as numerous occasion of sexual abuse.  In a November 
2002 VA PTSD evaluation report, the examiner listed an 
assessment of lifetime and current PTSD related to multiple 
non-military traumas.  The examiner further opined that while 
the toxic overdose incident during active service appeared to 
have been a highly stressful for the veteran, his current 
PTSD symptoms were not related to this event.  However, the 
examiner did specifically indicate that the overdose during 
active service is likely to have influenced the veteran's 
recurrent depression and distrust of others.  In an August 
2003 VA examination report, the examiner listed a diagnosis 
of PTSD and noted that the veteran suffers from numerous 
psychiatric disabilities.  Thereafter, the examiner opined 
that the veteran's psychiatric disabilities were not related 
to the overdose incident during active military service. 

Evidence of record contains multiple medical opinions which 
indicate that the veteran's diagnosed psychiatric 
disabilities are "not related" to the documented drug 
overdose incident during active service and discuss multiple 
traumatic events the veteran encountered both before and 
after active service.  However, none of these opinions 
adequately address whether any of the veteran's current 
diagnosed psychiatric disabilities were aggravated by events 
during active service.  Further, as indicated above, one 
examiner's comments clearly suggests a relationship between 
one of the veteran's diagnosed psychiatric disabilities 
(depression) and the overdose event during his military 
service.  Consequently, the Board finds that further 
examination of the veteran to obtain a fully supported 
medical nexus opinion-based on examination of the veteran 
and consideration of his documented medical history and 
assertions-is needed to resolve the claim for service 
connection remaining on appeal.  

The RO should arrange for the appellant to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The appellant is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, will result in a denial of each reopened claim.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

The Board further notes that the pending claim for a TDIU is 
"inextricably intertwined" with the above-noted claim for 
service connection for PTSD, inasmuch as a full grant of the 
benefits sought with respect to the claim for service 
connection could affect the adjudication of the claim for a 
TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that, 
as any Board action on the issue of entitlement to a TDIU 
would, at this juncture, be premature, the issue must be 
deferred pending the actions requested on remand.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to either or both claims on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the appellant to submit all pertinent evidence in his 
possession not previously requested, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards the matters of disability 
rating and effective date as among the elements of a claim 
for service connection, as appropriate. The RO should 
specifically request that the veteran provide authorization 
to enable it to obtain records of the veteran's treatment and 
evaluation by a psychiatrist identified by the veteran as Dr. 
Hoffman (for the time period from January 2002 to the 
present), as well as from a facility identified as Soldiers 
Home in Chelsea, Massachusetts.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal.  The letter 
should include a summary of the pertinent 
evidence currently of record, and 
specific notice as to the type of 
evidence necessary to substantiate the 
claims for service connection for PTSD 
and for a TDIU. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should specifically request that 
the veteran provide authorization to 
enable it to obtain records of the 
veteran's treatment and evaluation by a 
psychiatrist identified by the veteran as 
Dr. Hoffman (for the time period from 
January 2002 to the present), as well as 
from a facility identified as Soldiers 
Home in Chelsea, Massachusetts.

The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates,as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
an undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies-to include psychological 
testing-should be accomplished (with all 
findings made available to the examining 
psychiatrist prior to the completion of 
his or her report, and all clinical 
findings should be reported in detail.

The physician should clearly identify all 
current psychiatric disabilities.  For 
each diagnosed psychiatric disability, 
the physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service, to include the drug overdose 
documented in a September 1965 service 
medical record.  In rendering the 
requested opinions, the doctor should 
consider and discuss the significance, if 
any, of findings noted in the service 
medical and personnel records, VA 
treatment notes dated in 2002, the July 
2002 VA examination report, the November 
2002 VA PTSD evaluation report, and the 
August 2003 VA examination report.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for PTSD and for a 
TDIU in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006). 


 Department of Veterans Affairs


